McCOY, J.
(dissenting). This case is to be reversed because -there was no finding and evidence of intent in relation to the homestead character of a second building placed upon homestead premises. The question of intent is an evidentiary matter and one not necessary to be specifically found. The finding that the entire property, including the new building, was a homestead-includes and is based- upon the evidence of intent. It is never necessary ,to make specific findings of fact upon each and every specific item of probative evidence, but it is stifficent if the ultimate fact is found. An intent may always be inferred from the acts of a party. Men are hung or imprisoned for life upon no *623other evidence of intent than that which is inferred from their acts. It appears that .the Griffins had a small old house, which by reason of old age and long-continued use had become not well fitted for dwelling house purposes, situated upon their homestead premises of less than one acre. They erected a new house upon the same premises and moved' into it when completed and occupied it as their dwelling and for a time temporarily rented the old house. There can be no possible inference from these facts that the Griffins intended to abandon any part of their homestead premises, but the only reasonable inference arising from their acts is that the entire property was their homestead. The effect of the majority opinion is that under these circumstances they are to lose their entire homestead unless they can show some other evidence of intent not .to abandon the same. In the first place the burden of proof is not on these defendants to show abandonment. Further, I am of the opinion .that a person, the head of a family, who owns homestead premises on which .there is an unsuitable dwelling house may erect a better dwelling house thereon, if he so desires, without being exposed to the loss of his entire homestead right, where the valuation and area limit fixed by statute are not exceeded. Suppose that when the new structure is erected it is placed immediately against 'the old so as to constitute a sort of addition thereto, could it be properly held that both structures were not embraced within the homestead .premises ? Would the fact that the structures happened to be twenty feet apart change the rule? The old building might be used for kitchen, laundry, storeroom, or’ innumerable other family uses, or it might be rented to raise a little revenue for family uses and still constitute a part of the exempt homestead premises, although the ‘members of the family might actually live, sleep, and eat in -the new structure. If the owner of the homestead premises had a well-constructed bam thereon and should rent the same for a dwelling house or for storage purposes for a time, could it possibly be properly held that that would destroy the homestead character of the entire premises? Possibly in some jurisdictions it might .affect the homestead character of -the barn only and expose it to sale on execution, but it certainly would not destroy the homestead character of the entire premises.
Under the circumstances of this case it seems to me that the *624old and new buildings should be treated as component parts of one entire homestead premises. The old building- is an appurtenance to the premises. It seems to be generally held that where the homestead property is within the valuation and area limits, and the claimant actually occupies a .residence thereon, it does not matter to what use he may put the land or other portions of the premises or what business he may pursue thereon in order to make a living for himself and family. Green v. Richardson, 122 La. 361, 47 South, 682, 16 Ann. Cas. 1037. There is but one homestead premises involved in this case. It is not like a case where the claimant is seeking to man-tain two- distinct homestead premises with a dwelling on each of them. This case should not be confounded with the double homestead proposition, -as there is but one homestead premises herein involved. Again, if the homestead premises contain a superfluity of buildings thereon, the superfluous ones might be subject to execution, without limiting or destroying the area covered by the homestead right, -and the court might determine whether such particular building was or was not a part of the homestead. Pol. Code, § 3230. In Hubble v. Canady, 58 Ill. 425, the Supreme Court of Illinois, in construing a very similar homestead statute, said: “We are not to regard the intention of the Legislature as being only to save a mere shelter for the debtor and his family, but that it was the purpose to give him the full enjoyment of the whole lot of ground exempted, to be used in whatever way he might think best for the occupancy and support of his family, whether in the way of cultivating it or by the erection and use of buildings upon it either for the carrying on of his own business or from deriving an income in the way of rent.” This Illinois case has been followed and approved in many well-considered opinions for many years. Stevens v. Hollingsworth, 74 Ill. 202; Sever v. Lyons, 170 Ill. 395, 48 N. E. 926; Bartholomae v. Brewing Co., 67 Ill. App. 5603 Tenny v. Wessell (Tex. Civ. App.) 26 S. W. 436; Green v. Richardson, 122 La. 361, 47 South. 682, 16 Ann. Cas. 1037, and note. Thompson in his work on Homesteads, §§120 to 145, in considering the case of Hubble v. Canady, says that the broad rule laid down by the Illinois Supreme Court will probably find favor with most of the courts, but that there is an opposition tendency in some jurisdictions. It appears that this opposition tendency is based *625solely on ihe reason that where there is no valuation limit placed on the homestead right, the debtor has it within his power, under the Illinois rule, to perpetuate a fraud on his creditors by constructing very valuable business or other structures upon the homestead premises. Subdivision 7, § 345, Code Civ. Proc., destroys the reason on which the opposition to the Illinois rule is based. If this was a case where there were valuable buildings constructed on the homestead premises in excess of the value of $5,000, or if we had no statute limiting the value of the homestead, and it appeared that there was an unreasonable amount in value of buildings placed thereon, which would amount to a fraud on creditors, then the majority opinion rule, in a measure, would be very appropriate; but I am of the opinion that there has been a misapplication of this principle in this case present under a statute and under circumstances not warranting the rule, and which has the effect of destroying or limiting the use of the homestead right in a manner never intended by the legislative mind.
The fact that some desire to sell the new building was shown to exist is wholly immaterial, for the reason that the owner of homestead property has the right to sell the same without destroying the homestead right, and however much he might desire to make such sale could not deprive him of his right. I do not believe that a person can be cut out of his homestead right by any such method. It was the plain duty of plaintiff when he entered into t'he contract to sell building material to Griffin to ascertain his intentions as to homestead rights. Plaintiff was bound at his peril to take notice of the homestead character of the premises on which this new building was constructed. 21 Cyc. 552.
In addition, I desire to suggest a conclusion which I think, must necessarily flow from the logic upon which the majority opinion in its main features is founded. The proposition is there laid down that it is the right of the husband, the head of the family, to select the homestead; that the only limitation upon the exercise of this right is as to area and value; that there is nothing in the homestead law which prevents the husband from selecting a homestead of less area or value than that prescribed by the *626statute; that the right vested in the husband to change the homestead involves and includes the .right to select a homestead of less area or value than that already occupied by the family; that in the exercise of this right the husband alone may at any time lessen both the area and value of an existing homestead by appropriating some portion of its area or some of the buildings thereon to other than homestead uses. From -this line of reasoning and logic it would follow that the husband, by his act alone, may reduce the homestead to the exact area occupied by the dwelling house itself, and lessen the value of the homestead and its area at his will to practically any extent and thus deprive his wife and family of every convenience and comfort of a homestead, with the bare exception of the roof over their heads, the walls, and the floors beneath their feet. If this line of reasoning is a correct interpretation of the law governing homestead rights, of what practical value to the family are those provisions of our statute which forbid the alienation of a homestead once acquired and occupied, except by a deed in which both husband and wife shall join? Why might not the husband, after declaring his intention to abandon a portion of land included within the homestead area, alienate such portion by his own single deed of conveyance? Why may not the farmer who owns a quarter section' of land, by his declaration of abandonment and his selection of the single acre of the quarter section, upon which the dwelling house is situated, render the remaining 159 acres subject to alienation by his sole deed or mortgage without the consent of his wife? I cannot concur in any line of reasoning which leads to such results. In my judgment -the rule should be, and I think is, that when a homestead has' once been selected and is occupied as such, 'the husband cannot by his sole act abandon some portion of its area or in effect accomplish the same end, through the creation of mechanics’ liens or other incumbrances upon some portion of that area, and thus in effect render nugatory the statute which forbids the alienation of the homestead without the wife’s consent. I think the judgment and order of tíre trial court should be affirmed.
From' a careful reading of the record- it seems to me that there has been a fair trial in the court below, and that the findings and judgment are sufficient to sustain the judgment and *627that the judgment should not be reversed. These parties. should not be required to exhaust and eat up the value of their homestead property in the costs and expense of another trial. This litigation should be brought to -an end by an affirmation of the judgment.
SMITH, J., concurs in the view expressed by McCOY. J.